Citation Nr: 9930032	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  96-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for a right knee disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 RO decision which granted the 
veteran's claim of service connection for a right knee 
disorder and assigned a 10 percent rating for such.  The 
veteran appeals to the Board for a higher rating.


FINDING OF FACT

The veteran's right knee disorder is manifested by slight 
instability, with full range of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 1991 to July 1995.

A review of the veteran's service medical records shows that 
when he was examined for enlistment purposes, in August 1990, 
no pertinent abnormalities were detected.  On an associated 
medical history form, a physician summarized that the veteran 
had sustained a slight injury to his right knee one year 
earlier but that such had resolved without treatment or 
sequalae; and such a condition was noted as nondisqualifying.  

In May 1994, the veteran presented for treatment with right 
knee complaints.  He said he had sustained a right knee 
injury while playing basketball.  (He said he came down after 
a rebound and felt his right knee pop.)  X-rays were within 
normal limits.  The initial assessment was a possible 
posterior meniscal tear.  Subsequent records show that his 
condition did not improve; and the assessments included an 
anterior cruciate ligament tear and a possible medial 
meniscal tear.

In November 1994, the veteran underwent surgery and an 
anterior cruciate ligament tear of the right knee was 
confirmed.  Anterior cruciate ligament reconstruction was 
performed using the middle third of the veteran's patellar 
tendon as an autograft.  Diagnostic arthroscopy showed a 
double bucket handle tear of the posterior horn of the medial 
meniscus; and the tear was repaired under arthroscopic 
guidance using an inside-out technique.  A lateral patellar 
release and notchplasty was also performed.  The veteran's 
postoperative course was unremarkable.  (It was noted he 
participated in physical therapy and ambulated independently 
with the assistance of crutches.)  The diagnoses were an 
anterior cruciate ligament deficiency of the right knee 
(status post reconstruction) and a medial meniscus tear of 
the right knee (status post tear).  It was recommended that 
the veteran be given 6 months of limited duty to include 
adequate physical therapy and orthopedic care.  It was 
predicted that in 12 months he would be able to return to 
full duty.  Later service medical records show that the 
veteran did well post-operatively.

On separation examination in June 1995, it was noted that the 
veteran was status post right anterior cruciate ligament 
repair.  It was also noted that he had a scar about the right 
knee.  He was released from active duty in July 1995.

The veteran canceled his September 1995 VA examination.

By a September 1995 RO decision, service connection for a 
right knee disorder was granted and a 10 percent rating was 
assigned.

At a March 1996 VA general medical compensation examination, 
the veteran complained of occasional aching, stiffness, and a 
popping sensation of the right knee, especially in the 
morning.  He related he had some difficulty walking up 
stairs.  

A March 1996 VA joints compensation examination report shows 
that the veteran complained of aching of the right knee, 
particularly on prolonged standing.  He said he had a lot of 
right knee stiffness, especially in the morning; and he said 
he had difficulty and an occasional popping sound of the 
right knee on stair climbing.  On examination, he had no 
apparent gross deformity, swelling, or localized tenderness.  
His right knee appeared the same as his left knee.  He had a 
vertical scar about the medial aspect of the right knee which 
was approximately 8 centimeters in length; and there was no 
keloid formation or underlying adherence of the scar.  He had 
no apparent loose motion, subluxation, or lateral 
instability.  His range of motion appeared entirely within 
normal limits; and he had no apparent pain or discomfort on 
motion of the knee.  X-rays were reportedly indicative of 
findings consistent with early degenerative changes.  The 
diagnoses were status post repair of the medial meniscus, 
anterior cruciate ligament reconstruction, lateral patellar 
release, and arthroplasty of the right knee. 

During an April 1997 VA compensation examination, the veteran 
related he was able to stair climb, run, and play basketball 
but had occasional right knee pain and swelling during such 
activities.  He denied having any symptoms of locking or 
giving out; and he said, once in a while, his knee seemed to 
pop.  On objective examination of the right knee, he had 1+ 
effusion and no obvious deformities.  It was pointed out that 
all of his scars were well-healed.  Specifically, he had an 
11 centimeter healed anterior scar from the graft harvest, a 
4 centimeter medial joint line scar from the meniscus repair, 
and a 3 centimeter proximal lateral scar over the distal 
aspect of the femur from the anterior cruciate ligament 
reconstruction.  On range of motion studies, he had full 
extension to 0 degrees and extension to 140 degrees, without 
any pain.  He had no laxity to varus or valgus stress.  He 
had no joint line tenderness; he had no pain with 
patellofemoral motion; and he had a positive apprehension 
sigh.  He had a positive Lachman's test; however, there was a 
good end point after about 10 millimeters of motion.  He had 
a trace positive anterior drawer and a negative pivot shift.  
The diagnoses were status post anterior cruciate ligament 
reconstruction of the right knee with mild laxity of the 
graft with a good end point. 

II.  Legal Analysis

The veteran's claim for a higher rating for his service-
connected right knee disorder is well grounded, meaning 
plausible.  All relevant facts have been properly developed 
to the extent possible and, therefore, the VA's duty to 
assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 20 percent rating is warranted when there is dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  A symptomatic knee following removal of a 
semilunar cartilage may be rated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5259.

Slight impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, there is 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each such major joint or 
group of minor joints affected by limitation of motion from 
arthritis.  Limiation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

Leg flexion limited to 60 degrees is rated 0 percent; flexion 
limited to 45 degrees warrants a 10 percent evaluation; and 
flexion limited to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Leg extension 
limited to 5 degrees is rated 0 percent; extension limited to 
10 degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

A review of the veteran's service medical records shows that 
he injured his right knee, in May 1994, while playing 
basketball; and he was assessed as having anterior cruciate 
and medial meniscal tears.  A few months later, in November 
1994, he had the tears in his right knee surgically repaired.  
Following such arthroscopic surgery, the diagnoses were an 
anterior cruciate ligament deficiency of the right knee 
(status post reconstruction) and a medial meniscus tear of 
the right knee (status post tear).  After the surgery he was 
placed on limited duty for several months.  He was released 
from active duty in July 1995.

In March 1996, the veteran underwent a VA compensation 
examination.  During this examination, he related he had 
aching, stiffness, and a popping sensation of the right knee.  
On examination, he had no gross deformity, swelling, or 
localized tenderness.  He had no apparent loose motion, 
subluxation, or lateral instability.  His range of motion of 
the right knee was entirely within normal limits and he had 
no apparent pain or discomfort on motion.  X-rays were 
reflective of early degenerative changes.  The diagnoses were 
status post repair of the medial meniscus, anterior cruciate 
ligament reconstruction, lateral patellar release, and 
arthroplasty of the right knee.

The veteran was last examined by the VA, in April 1997.  At 
the examination, he said he was able to climb stairs, run, 
and play basketball, but had right knee pain and swelling 
during such activities.  On examination of the right knee, he 
had 1+ effusion and no obvious deformities.  He had no laxity 
to varus or valgus stress; and he had a positive Lachman's 
test.  He had full range of motion, with extension to 0 
degrees and extension to 140 degrees.  The diagnoses were 
status post anterior cruciate ligament reconstruction of the 
right knee with mild laxity of the graft with a good end 
point.

In the instant case, the evidence fails to demonstrate any 
current dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint; thus, 
a higher rating of 20 percent for the right knee disorder is 
not warranted under Diagnostic Code 5258.  Further, 
Diagnostic Code 5259 is inapplicable as the veteran has not 
undergone semilunar cartilage removal. 

The latest examination (performed in April 1997) shows that 
the veteran's range of the motion of the right knee is 0 to 
140 degrees, and there were similar findings on earlier 
examinations.  The veteran has full range of motion of the 
knee.  (Standard motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.)  If the right knee disorder was 
strictly rated on the basis of limitation of motion, it would 
be rated 0 percent under Diagnostic Codes 5260 and 5261.  
Additionally, it is noted that when the veteran was examined 
for VA compensation purposes in March 1996, it was 
specifically noted that he had no apparent pain or discomfort 
on motion.  In April 1997, it was again pointed out that he 
had full range of motion of the right knee without any pain.  
While the March 1996 examination indicated there was X-ray 
evidence of early degenerative arthritis, there was no 
limitation of motion as required for the 10 percent rating 
provided by Diagnostic Codes 5003 and 5010.  Even considering 
the effects of pain during use and flare-ups, there is no 
credible evidence that right knee motion would be limited as 
required for a compensable rating under the arthritis codes 
or limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

With regard to Diagnostic Code 5257, it is noted that when 
the veteran was examined, in March 1996, he had no apparent 
loose motion, subluxation, or lateral instability of the 
right knee.  In April 1997, it was objectively noted that he 
had no laxity to varus or valgus stress; however, the final 
diagnoses included mild laxity.  As such, the Board 
acknowledges that there is evidence that shows slight (or 
mild) instability, as required for a 10 percent rating under 
this Code.  However, there is no evidence showing moderate 
instability as required for a higher rating, to 20 percent.

In a precedent opinion, the VA General Counsel held that 
separate ratings are available for disabilities manifested by 
instability of the joint and limitation of motion due to 
arthritis.  See VAOPGCPREC 23-97.  Moreover, the VA General 
Counsel has since held, that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 or 5261, or when there is probative evidence showing the 
veteran experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98.  In the instant case, X-ray 
studies, performed in March 1996, were reportedly suggestive 
of early degenerative changes; however, arthritis was not 
diagnosed.  Even assuming he does indeed have arthritis of 
the right knee, there is still no basis for a separate rating 
as evidence on file neither demonstrates arthritis with 
painful motion nor arthritis with any limitation of motion.  
Thus, the General Counsel's opinion would not result in a 
higher rating for the veteran's right knee disorder.

(The Board has given consideration to the nature and severity 
of the veteran's right knee surgical scars, and whether 
compensation should be assigned in accordance with Diagnostic 
Codes 7803, 7804, and 7805.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805.  As the medical evidence of record 
does not show that the veteran's scars of the right knee are 
poorly nourished, repeatedly ulcerated, tender, painful on 
objective demonstration, or cause any functional impairment, 
a separate rating is not for application.)

In sum, the Board finds that the evidence does not support a 
finding that at any time during the appeal period a rating 
higher than 10 percent is in order.  In this regard, 
consideration has been given to whether "staged" ratings 
are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Since the preponderance of the evidence is against the 
veteran's claim for a higher rating for his right knee 
disorder, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for a right knee disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

